June 30, 1921. The opinion of the Court was delivered by
This is a proceeding, under a writ of certiorari, to review the action of the State Board of Education in overruling a contest of a special election held in Gold Mine School District No. 90 of Spartanburg County, on September 14, 1920, on the question of whether or not a special levy of eight mills should be made against the property in that school district under the provisions of Section 1742, Volume 1, Code of 1912.
It being admitted that the production of tax receipts or other authorized evidence of the payment of taxes was not required of any of the voters offering to vote and voting, in violation of Article 2, § 4 (e), of the Constitution, and of Section 239, Vol. 1, Code of Laws, 1912, the election was illegal, and should have been so declared by the State Board of Education. Wright v. Board, 76 S.C. 574;57 S.E., 536; State v. Canvassers, 86 S.C. 455,68 S.E., 676; Clarke v. McCown, 107 S.C. 215;92 S.E., 479. The other grounds of objection need not be considered. *Page 218 
The judgment of this Court is that the appeal of the petitioners to the State Board of Education from the action of the County Board sustaining the validity of the election be sustained, and that the election in question be declared null and void.